DETAILED ACTION
	This action is responsive to the following communication: the response filed 2/7/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 2, 7-8, and 20 are cancelled; 10-19 are withdrawn; 1, 3-6, 9, and 21-24 are pending.  
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-19 directed to an invention non-elected with traverse in the reply filed on 6/17/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claim(s) 1, 3-6, 9, and 21-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely further comprises one of increasing the third pass voltage based on a first offset depending on a driving temperature of the non-volatile memory device, or decreasing the second pass voltage based on a second offset depending on the driving temperature.
With respect to independent claim 21 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely perform a recovery phase after a program verify operation, the recovery phase including applying a recovery voltage to a selected word line among the plurality of word lines and unselected word lines among the plurality of word lines, and the recovery phase including applying a precharge voltage to a common source line of the cell string.
The allowable claims are supported in at least FIG. 8 and 13 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824